Citation Nr: 1124905	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  05-37 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a disability of the liver including hepatitis C and cirrhosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from September 1967 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in March 2009.  This matter was originally on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  The probative medical evidence for and against a finding that the Veteran's hepatitis was caused by his active duty service is in a state of equipoise.

2.  The probative medical evidence for and against a finding that the Veteran's cirrhosis was caused by hepatitis C is in a state of equipoise.


CONCLUSIONS OF LAW

1.  Hepatitis C was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Cirrhosis is causally related to service-connected hepatitis C.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim(s).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  
	
Pursuant to the Board's March 2009 Remand, the Appeals Management Center (AMC) scheduled the Veteran for a VA examination to determine the etiology of his hepatitis C.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's March 2009 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in March 2002 and March 2006 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  Together, the letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records, service personnel records, and VA medical treatment records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has identified no private medical records that he wished to have VA obtain on his behalf.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded a VA examination in May 2009.  38 C.F.R. § 3.159(c)(4).  The  May 2009 VA examiner addressed the etiology of the Veteran's hepatitis C in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  The May 2009 VA examination report and February 2010 Addendum are thorough; thus this examination is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The first question that must be addressed, therefore, is whether incurrence of a chronic liver disability, including hepatitis C and cirrhosis, is factually shown during service.  The Board concludes it was not.  The service treatment records are absent complaints, findings or diagnoses of any liver disease including hepatitis C and cirrhosis during service.  

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1110, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Cirrhosis of the liver can be service-connected on such a basis.  However, the first showing of cirrhosis was not until after 2000, approximately thirty years after the appellant's discharge from service.

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  However, such evidence is lacking here.  The Veteran has not reported, and the record does not demonstrate, continuity of post-service symptoms.

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In this case, the appellant clearly has a current disability; post-service medical records indicate diagnoses of hepatitis C, cirrhosis, liver failure, and subsequent liver transplant.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current liver disabilities and military service.

The Board points out that risk factors for hepatitis C include blood transfusions before 1992, hemodialysis, intravenous (IV) drug use, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA Letter 211B (98- 110) November 30, 1998.

The Veteran's service treatment records indicate treatment for sexually transmitted disease.  In addition, the record appears to indicate that the Veteran obtained a tattoo while in service.  In addition, the Veteran admits to in-service intranasal cocaine use and intravenous drug use.   

A July 2000 letter authored by Dr. Campbell stated in pertinent part, "I had the pleasure of seeing [the Veteran] today in Transplant Evaluation Clinic.  As you remember, [the veteran] ... with remote history of IV drug abuse and alcoholism, which has resulted in a cirrhotic liver, hepatitis C, and impending liver failure. ... [The Veteran's] history dates back to the 1970s, when he was discharged from the military.  He used IV heroin and many other intravenous drugs at that time, and he was an alcoholic as well.  He continued to abuse alcohol until 10 years ago ..., at which time he entered rehab and he has not had any kind of drug abuse or alcohol problems in the last 10 years.  ..."

An October 2000 letter authored by M. Kretschmer stated in pertinent part, "... [The Veteran's] history dates back to the late 1960's and early 1970's while stationed overseas with the U.S. Army.  [The Veteran] admits to using intravenous heroin and other elicit drugs as well as abusing alcohol during his term of duty.  He most likely contracted hepatitis C at this time as he denies other risk factors for contracting the virus. ..."

The Veteran underwent VA examination in May 2009.  After physical examination of the Veteran and review of the claims file, the examiner opined that the Veteran's hepatitis C was as likely as not acquired during service as sexual activity is likely a mode of transmission of hepatitis C virus.  In February 2010, the claims file was returned to the VA examiner for an addendum opinion which stated, "With regards to likely transmission mode of hepatitis C, it is likely that any one or all of the following, sexual activity, IV drug use and cocaine, could have been a transmission of the hepatitis C for [the Veteran] as they all can transmit the hepatitis C[] and it is difficult to del[ine]ate which one caused the transmission."  

The Board notes that there is a difference of opinion among the medical professionals.  

In deciding whether the Veteran's hepatitis C is related to his military service, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge. At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference. Indeed, the courts have provided guidance for weighing medical evidence.  They have held, for example, that a post-service reference to injuries sustained in service, without a review of service medical records, is not competent medical evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, an examination that does not take into account the records of prior medical treatment is neither thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, a medical professional is not competent to opine as to matters outside the scope of his expertise.  Id. citing Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.   Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In sum, the weight to be accorded the various items of medical evidence in this case must be determined by the quality of the evidence and not necessarily by its quantity or source.

In this case, there are three opinions which indicate that the Veteran's in-service IV drug use was the likely cause of his hepatitis C.  As noted above, Dr. Campbell stated that the Veteran's remote history of IV drug abuse and alcoholism resulted in a cirrhotic liver, hepatitis C, and impending liver failure.  Dr. Campbell also noted that the Veteran used IV heroin and many other intravenous drugs during military service.  M. Kretschmer stated that the Veteran admitted to using intravenous heroin and other [il]licit drugs as well as abusing alcohol during his term of duty and that he most likely contracted hepatitis C at that time as he denied other risk factors for contracting the virus.  The May 2009 VA examiner first opined that the Veteran's hepatitis C was as likely as not acquired during service as sexual activity is likely a mode of transmission of hepatitis C virus and then opined that it was likely that any one or all of the following, sexual activity, IV drug use and cocaine, could have been a transmission of the hepatitis C.  

Mr. Kretschmer's opinion was based on an inaccurate factual premise and is not probative.  Although Mr. Kretschmer stated that the Veteran denied other risk factors for contracting the hepatitis C virus, there is evidence of other risk factors including in-service high-risk sexual activity and a tattoo.  

There is also no indication in the record that Dr. Campbell's opinion was based on an an accurate or an inaccurate factual premise.  Thus, the Board affords this opinion probative value.

The Board also affords the May 2009 VA examiner's opinion probative value as it involved a more detailed review and discussion of the relevant evidence.  Although the opinion is somewhat awkward (the examiner noted, "as sexual activity is likely a mode of transmis[s]ion of hepatitis C virus"), the opinion is based on an independent review of the entire record in addition to a personal clinical evaluation.  

With respect to these two probative opinions, a more detailed discussion of the specific opinions, credentials of the diagnosticians, and circumstances of opinions in this case would not clarify the matter.  It would merely highlight that there is not a clear, rational basis for the Board to prefer one opinion to another.

Accordingly, the Board finds that the competent medical evidence of record, both for and against a finding that the Veteran's hepatitis C is related to his active duty service is in a state of equipoise.  Accordingly, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that the RO continued the denial based on the May 2009 VA examiner's opinion noting that the examiner noted that it would be a mere speculation to state one cause of transmission of the hepatitis C as they all could transmit the hepatitis C and it was difficult to delineate which one caused the transmission.  The Board emphasizes that the criteria is whether it is "at least as likely not" that the Veteran's hepatitis C was the result of the Veteran's service.  The term "at least as likely as not" means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  In this case, the May 2009 VA examiner's opinion in essence is that it is at least as likely as not that the Veteran's hepatitis C was the result of sexual activity; that it is at least as likely as not that the Veteran's hepatitis C was the result of IV drug use; and that it at least as likely as not that the Veteran's hepatitis C was the result of cocaine use.  

With respect to the Veteran's cirrhosis, Dr. Campbell essentially related cirrhotic liver to remote history of IV drug abuse and alcoholism.  The May 2009 VA examiner stated, "It is the opinion that the cause of cirrhosis could have been hepatitis C and/or alcohol and without mere speculation I can[]not isolate one cause of [the Veteran's] liver cirrhosis as both can cause liver cirrhosis."  

In this case, both physicians seem to indicate that the veteran's cirrhosis was caused by either hepatitis C or alcoholism.  Stated another way, the VA examiner appears to opine that it is at least as likely as not that the veteran's cirrhosis was caused by hepatitis C, and that it is at least as likely as not the veteran's cirrhosis was caused by alcoholism.  Thus, the Board finds that the competent medical evidence both for and against a finding that the Veteran's cirrhosis is related to the hepatitis C is also in a state of equipoise.  Accordingly, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hepatitis C and cirrhosis is granted.




____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


